Examiner’s Comment
	The examiner amendment below has been updated to correct a grammatical error in claim 18, line 6 examiner amendment.
Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 1, line 7, --thereof-- has been inserted before the recitation of “comprises” to provide a more proper description.
Claim 1, lines 11 and 20, at each instance, “the waveguide twist section” has been rewritten to --the number of waveguide twist sections-- for consistency in the claim language.
Claim 1, line 13, “the connection” has been rewritten to --a connection-- to avoid an obvious antecedent issue.
Claim 1, lines 18-19, the recitation of “wherein the waveguide twist section arrangement comprises a number of waveguide twist sections,” has been removed since such recitation is redundant (see claim 1, lines 2-3).
Claim 2, line 3, --.-- (period) has been inserted after the recitation of “+/-90°”. 
Claim 3, line 3, “can be” has been rewritten to --is-- for a more proper description. 
Claim 9, lines 4 and 6, both instance of “somewhat” has been removed to avoid ambiguity in the claim. 
Claim 10, line 2, “the dimensions” has been rewritten to --dimensions-- to avoid an obvious antecedent issue. 

Claim 11, lines 2-3, “the length” has been rewritten to --a length-- to avoid an obvious antecedent issue.
Claim 14, line 4, “at least some” has been rewritten to --at least two-- to avoid ambiguity in the claim.
Claim 15, line 2, “comprises/comprise” has been rewritten to --comprises--.
Claim 18, line 6, “it faces” has been rewritten to --the protruding element faces-- to provide a more proper description.
Claim 18, lines 7-8, “its complementary element” has been rewritten to --the complementary element thereof-- to provide a more proper description.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843